Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The abstract of the disclosure is objected to because the Abstract is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim 1, filed January 11, 2021, is examined on the merits.
The listing of references in the specification (see page 6, first paragraph, for example) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Liou (US 2002/0059395 A1).
Claim 1, Liou discloses a system for improving Search Engine operations on a plurality of computer networks, comprising:
a search engine (page 4, [0054], e.g. search engine); and
a local computing device having a set of self-profiling attributes relating to a searcher (page 2, [0020], e.g. a client system comprising a multi-view product browser for rendering a set of views stored in the storage device, each view comprising a perspective of product data, said product data being organized under sub-categories under each view, wherein as the user searches through the set of views, the multi-view product browser maps information from each view to other views for refining said information; and a hypertext browser for generating relevant data from said product data based on at least one of a user query, domain knowledge, and the user profile);
the local computing device accepting a search query from the searcher, combining the profiling attributes with the search query, and communicating a resulting combination of the profiling attributes and the search query to the search engine (page 3, [0034], e.g. the hypertext browser can display search results in response to a user query, and/or also take into account the user profile information and domain knowledge, and Figure 1, e.g. Query 114, and Document filter 118); and
the search engine selecting a set of matching search results based on relevance to the search query (page 3, [0034], e.g. the hypertext browser can display search results in response to a user query, and/or also take into account the user profile information), ranking the set of search results depending on at least one of the query and the attributes relating to the searcher, and communicating a set of ranked search engine results to the local computing device (page 1, [0009], e.g. the user enters a query and is then presented with a list of relevant documents in the order of their relevance (ranking)).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chidlovskii et al. (US 6327590 B1) discloses the search preprocessor determines the context of the search query by comparing the terms in the search query with a predetermined user context profile. Preferably, the context profile is a user profile or a community profile, which includes a set of terms which have been rated by the user, community, or a recommender system.
Lawrence (US 2005/0071328 A1) discloses a system and method for creating a user profile and for using the user profile to order search results returned by a search engine.
Fish (US 2005/0097188 A1) discloses the general search parameters 148 may also be associated with a user's roaming profile, passport, or init packet, such that the system 10g may readily access personal parameters 148 for an identified user USR.
Fables et al. (US 6,895,406 B2) discloses creating a personalized user profile implemented on a computer for searching a database.
Haveliwala et al. (US 2005/0222989 A1) discloses selecting a set of documents responsive to a user query and a user profile containing user interest information, and then selecting one or more advertisements in response to a search profile derived from the set of documents. 
Zamir et al. (US 2005/0240580 A1) discloses a system and method for using a user profile to order placed content in search results returned by a search engine. The user profile is based on search queries submitted by a user, the user's specific interaction with the documents identified by the search engine and personal information provided by the user.
Gross et al. (US 2005/0278317 A1) discloses method involves submitting a user search query, submitting the search query and a user profile to a search engine, processing the search query based on a user profile to calculate the relevancy of search results, and returning highly personalized search results to the user based upon the calculated relevancy. 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152